IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-578-CV



PINNACLE PARK, INC.,

	APPELLANT

vs.



TEXAS RACING COMMISSION AND DUDLEY D. McCALLA,
IN HIS OFFFICIAL CAPACITY AS HEARING EXAMINER OF THE COMMISSION,

	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. 92-08275, HONORABLE JAMES R. MEYERS, JUDGE PRESIDING

 



PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Joint Motion
Filed:   November 17, 1993
Do Not Publish